83472: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28147: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83472


Short Caption:BLANDINO (KIM) VS. SHERIFF (STATE)Court:Supreme Court


Related Case(s):79191, 79191-COA, 79524, 79524-COA, 80363, 80363-COA, 80541, 80541-COA, 80606, 80606-COA, 81327, 81327-COA, 81431, 81765, 81765-COA, 82034, 82034-COA, 82502, 82641, 83259, 83618


Lower Court Case(s):Clark Co. - Eighth Judicial District - C341767Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerKim Blandino
					In Proper Person
				


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentJames E. Wilson


RespondentJoseph Lombardo


RespondentLinda Marie Bell


RespondentMichelle Leavitt





Docket Entries


DateTypeDescriptionPending?Document


09/08/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


09/08/2021Petition/WritFiled Proper Person Petition for Writ.  Emergency Petition with Request for Leave to Amend for Mandamus and/or Prohibition and/or Certiorari and to take Judicial Notice and to Suspend Rules Pursuant to NRAP 2. (STRICKEN PER 9/30/21 ORDER). (SC)


09/08/2021MotionFiled Proper Person Emergency Motion to Exceed Page Limits Pursuant to NRAP 32(7) and/or to Suspend Rules and to Invite Amicus Curiae to Address the Petition Pursuant to NRAP 21(b)(3). (SC)21-26029




09/08/2021Other Incoming DocumentFiled Proper Person Document. Exhibits .5AEP-22 AEP. (SC)21-26030




09/08/2021Other Incoming DocumentFiled Proper Person Document.  Exhibits 23 AEP-43 AEP. (SC)21-26032




09/30/2021Order/DispositionalFiled Order Denying Motion to File Petition in Excess of NRAP 21(D) Limits. "We deny the motion for excess pages and direct the clerk of this court to strike the overlength petition. All other relief requested in the motion is denied as moot." JH/RP/LS. (SC)21-28147




10/05/2021MotionFiled Proper Person Motion for Reconsideration (Emergency Petition with Request for leave to Amend for Mandamus and/or Prohibition and/or Certiorari and to Take Judicial Notice and to Suspend Rules Pursuant to NRAP 2. (SC)21-28490




10/14/2021Order/DispositionalFiled Order Denying Amended Petition.  "ORDER the petition DENIED."  fn1[As the amended petition also names Judge James Wilson in the caption, we direct the clerk of this court to modify the caption on this docket to include as a respondent Judge Wilson of the First Judicial District Court, who was appointed to rule on petitioner's disqualification motion.]  (SC)21-29562




11/08/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-32030




11/08/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View